DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/31/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No.: US 2011/0088473), hereinafter, Nelson in view of RUS et al. (WO 2012172136), hereinafter, RUS or LI et al. (CN2615666), hereinafter, Li or Ithurralde (FR 295418).
Regarding claim 1, Nelson discloses an arrangement for non-destructive testing of a component part (Fig. 2; para [0029]-[0032]), the arrangement comprising: 
the component part to be tested (ref. 206), which includes a first end surface (ref. 208) and a second end surface (ref. 212) opposite the first end surface;
a transduction element (216) on the first end surface of the component part (206); and an electric wave signal transmitting and receiving unit (226) electrically coupled to the plurality of discrete piezoelectric transduction elements, and able to generate an electric excitation wave signal and to apply the said electric excitation wave signal to the piezoelectric transduction elements, and able to receive an electric response wave signal from the piezoelectric transduction elements and to process the said electric response wave signal (see: par. 0035, 0038), wherein the transduction elements are configured upon an application of the electric excitation wave signal, so as to generate a corresponding structure-borne wave in the component part at the first end surface thereof such that that said structure-borne wave can travel from the first end surface to the second end surface so as to be reflected by the second end surface and returned as a response wave from the second end surface to the first end surface, which response wave can be received and correspondingly converted by the transduction elements into the electric response wave signal to be received and processed by the electric wave signal transmitting and receiving unit (see: par. 0032, 0035, 0038, 0042) [the shear wave transducer produces shear waves, which travels to the distal end of the fastener back toward the shear wave transducer to be processed by the controller]. However, Nelson differs from claim 1 in that the claim further defines that the transducer is made of a plurality of piezoelectric transduction elements arranged in a circular array which are arranged to deform in an in-phase shearing motion parallel to the first end surface and in respective tangential direction with respect to the circular array. RUS discloses a transducer comprising a plurality of piezoelectric elements arranged in a circular array which deform to undergo a shearing movement to generate torsional waves for non-destructive testing in solids with high sensitivity (Fig. 1, 2, 8; pg. 2, 1st paragraph -pg. 3, 2nd paragraph; pg. 3). In the alternative, Li teaches a shear wave transducer comprising a plurality of piezoelectric elements arranged in the form of an annular array for non-destructive testing in solids using shear waves, which provides much higher sensitivity as compared to longitudinal waves (Fig. 2, 3; pg. 3, 3rd paragraph; pg. 4, 2nd and 3rd paragraphs). In another alternative,  Ithurralde discloses an ultrasonic inspection device (ref. 1) comprising several piezoelectric elements arranged in a ring array (ref. 110) for directing ultrasonic waves and receiving reflected waves under a bore (ref. 51) or fastener (ref. 60) and a control cylinder (ref. 511) (Fig. 1, 2, 4-6; pg. 4, 3rd paragraph; pg. 6, 2nd paragraph - pg. 7, P1 paragraph). Since most of the commonly used transducers for non-destructive testing are piezoelectric, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Nelson the teachings of RUS or Li or Ithurralde because they refer to the piezoelectric transduction elements and provide a shear wave or torsional shear wave transducer with minimal attenuation and high sensitivity to realize effectively applicant’s invention in an efficient manner.
Regarding claim 15, it is similar in scope with the limitations of claim 1 and therefore, it is rejected for the reasons set forth for that claim. However, the only difference is the recitation of the structure-borne wave is generated in the form of a fundamental torsional guide wave. However, the distinguishing feature is also disclosed in Li. 
Regarding claims 2 and 16: see: par. 0032, 0035, 0038, 0042.
Regarding claims 3-5 and 20; see RUS, Fig. 1; pg. 3, Preferred Accomplishment of the Invention; Li, Fig. 2; pg. 5- 6.
Regarding claims 6 and 19, see D2, Fig. 1, 2, 8; pg. 3, 2nd paragraph; D3, Fig. 3, pg. 6, In. 1-6 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No.: US 2011/0088473), hereinafter, Nelson in view of RUS et al. (WO 2012172136), hereinafter, RUS or LI et al. (CN2615666), hereinafter, Li or 
Ithurralde (FR 295418) and further in view of Bonitz (US Patent 5,708,208).
Regarding claim 7, see Nelson1, para [0048]; Li, pg. 6, In. 5-6; Ithurralde see pg. 6, last paragraph; D5, col. 3, In. 46-52.
Regarding claim 8, the trapezoid shape of the piezoelectric element and its orientation is regarded as a mere design option which is obvious to the skilled person (see for example, Ithurralde, Fig. 2; Bonitz, Fig. 4; D6, Fig. 2). 
Regarding claim 9, see Nelson, para [0046]; Ithurralde, Fig. 4, 5, ref. 511; pg. 6, last paragraph; The annular shape is also an obvious variation of the polygonal shape disclosed in Bonitz, Fig. 4, ref. 15. 
Regarding claims 13 and 14: see Nelson, Fig. 2, ref. 206; Ithurralde, Fig. 4-6, ref. 51, 60,511; Bonitz, Fig. 1-4, ref. 3.
Regarding claims 17-18, Nelson does not particularly disclose or suggest further comprising determining, via the electric wave signal transmitting and receiving unit, a location of a defect along a length of the cylindrical component part based on an elapsed time of a corresponding response wave of the defect. Ithurralde discloses the limitations of the claims on page 3, last paragraph, page 4, 1st paragraph and page 5, 1st paragraph. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that it is a common practice in ultrasonic non-destructive testing to determine a location of a defect based on an elapsed time of a corresponding wave of the defect as taught by Ithurralde.  
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest “wherein a ratio of a perpendicular distance between the shorter base and a longer base of the respective trapezoid shaped piezoelectric transduction element to a difference between a radius of an outer circumference of the annular-like-shaped surface and a radius of an inner circumference of the annular-like shaped surface is between 0.8 to 0.9” as recited in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/
Examiner, Art Unit 2861